Exhibit 4.1 Specimen Common Stock Certificate INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA Number Shares UNIVERSAL TRACKING SOLUTIONS, INC. The Corporation is authorized to issue 100,000,000 Common Shares Par Value $.0001 each This Certifies That **(NAME)** is the owner of **(letter amount)** fully paid and non-assessable Shares of the above Corporation transferable only on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officers and to be sealed with the Seal of the Corporation. Dated Secretary - Treasurer President
